Case 8:18-bk-13638-ES   Doc 118 Filed 01/16/19 Entered 01/16/19 14:09:44   Desc
                         Main Document    Page 1 of 12




                                    x
Case 8:18-bk-13638-ES   Doc 118 Filed 01/16/19 Entered 01/16/19 14:09:44   Desc
                         Main Document    Page 2 of 12
Case 8:18-bk-13638-ES   Doc 118 Filed 01/16/19 Entered 01/16/19 14:09:44   Desc
                         Main Document    Page 3 of 12




                                                                           x




                                                           x




   1/16/19
              Case 8:18-bk-13638-ES               Doc 118 Filed       01/16/19
                                                                    FORM  2        Entered                01/16/19 14:09:44           DescPage 1
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 4 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                           Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                    Bank Name: Texas Capital Bank
                                                                                       Account Number/CD#: ******5961 Checking Account
           Taxpayer ID No: **-***0971                                            Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 12/31/2018                                           Separate bond (if applicable): 0.00

    1             2                      3                            4                                      5                 6              7
                                                                                        Uniform
Transaction    Check or                                                                  Trans.                                           Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction     Code          Deposits($)     Disbursements($)    Balance($)
                                                               Balance Forward                                                              279,352.35
              Case 8:18-bk-13638-ES               Doc 118 Filed       01/16/19
                                                                    FORM  2        Entered                   01/16/19 14:09:44                  DescPage 2
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 5 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 12/31/2018                                              Separate bond (if applicable): 0.00

    1             2                      3                             4                                        5                  6                 7
                                                                                           Uniform
Transaction    Check or                                                                     Trans.                                               Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction        Code          Deposits($)     Disbursements($)        Balance($)
                                                               Balance Forward                                                                     289,576.68

12/03/2018       [12]      Friendly Village MHP          Transfer from US Bank Rent        1222-000          200,000.00                            290,356.68
                           Operating Account             Deposit Account 7740

12/03/2018      52035      5 Star Sweeping               Invoice 13669                     2690-000                                    390.00      289,966.68
                           330 N. Palm Street, Suite B   November sweeping
                           Brea,CA 9821

12/03/2018      52036      5 Star Sweeping               Invoice 13835                     2690-000                                    390.00      289,576.68
                           330 N. Palm Street, Suite B   December sweeping
                           Brea,CA 9821

12/03/2018      52037      AT&T                          Account #139906579                2690-000                                    109.25      289,467.43
                                                         Internet service
                                                         10/24/18 and 11/24/18

12/03/2018      52038      National Service Company      Invoice 524, 10/17/18             2690-000                                    271.72      289,195.71
                           845 N Commerce St             Serviced washer
                           Orange,CA 92867

12/03/2018      52039      City of Long Beach            Account # 4436497548;             2690-000                               25,983.60        263,212.11
                           Utility Customer Service      Water/Gas/Sewer
                           333 West Ocean Blvd           LP Friendly Village MHP
                                                         Associates, 5400 Paramount
                           Long Beach,CA 90802-4664
                                                         Blvd
                                                         9/24 to 10/24 (11,532.67) and
                                                         10/24 to 11/26/18 (14,450.93)

12/03/2018      52040      Gigi's Hollydale Appliance    Invoice 6161, 11/2/18             2690-000                                    117.00      263,095.11
                           11918 S Garfield Avenue       Wash machine repair
                           South Gate,CA 90280

12/03/2018      52041      Norwalk La Mirada             Invoice 283210Edgar               2690-000                                    363.05      262,732.06
                           Plumbing Heating Co., Inc.    Space 111
                           11661 Firestone Blvd
                           Norwalk,CA 90650

12/03/2018      52042      Norwalk La Mirada             Invoice 285064Bob                 2690-000                                    265.00      262,467.06
                           Plumbing Heating Co., Inc.    Space 91
                           11661 Firestone Blvd
                           Norwalk,CA 90650

12/03/2018      52043      Unified Protective Services, Invoice 52495, 10/1/18             2690-000                                5,250.00        257,217.06
                           Inc.                         September security services
                           PO Box 1557
                           Hawthorne,CA 90251

12/03/2018      52044      Unified Protective Services, Invoice 53670, 11/1/18             2690-000                                5,425.00        251,792.06
                           Inc.                         October security services
                           PO Box 1557
                           Hawthorne,CA 90251

                                                                                       Page Subtotals        200,000.00           38,564.62
              Case 8:18-bk-13638-ES               Doc 118 Filed       01/16/19
                                                                    FORM  2        Entered                  01/16/19 14:09:44                   DescPage 3
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 6 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                              Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 12/31/2018                                             Separate bond (if applicable): 0.00

    1             2                      3                             4                                       5                   6                 7
                                                                                           Uniform
Transaction    Check or                                                                     Trans.                                               Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction        Code         Deposits($)       Disbursements($)       Balance($)
12/03/2018      52045      Investors' Property Services Invoice 5527, 11/27/18             3991-460                                    485.00      251,307.06
                           26020 Acero, Ste 200         October services
                           Mission Viejo,CA 92691

12/03/2018      52046      Investors' Property Services Reimburse Home Depot               3992-470                                    168.38      251,138.68
                           26020 Acero, Ste 200         Invoice 22950
                           Mission Viejo,CA 92691

12/03/2018      52047      Los Angeles County Tax        Assessor's ID No.: 7157-006-      2820-000                              162,577.25         88,561.43
                           Collector                     008
                           PO Box 54018                  7/1/18 to 6/30/19; first
                                                         installment
                           Los Angeles,CA 90054-0018

*12/06/2018     52048      Norwalk La Mirada             PAID CK 52027 Invoice             2690-003                                    425.00       88,136.43
                           Plumbing Heating Co., Inc.    284957Mario
                           11661 Firestone Blvd          Space 131
                           Norwalk,CA 90650

*12/06/2018                Norwalk La Mirada             PAID CK 52027 Invoice             2690-003                                (425.00)         88,561.43
                           Plumbing Heating Co., Inc.    284957Mario
                           11661 Firestone Blvd          Space 131
                           Norwalk,CA 90650

12/06/2018      52049      LA Pool Guys                  Invoice 45468                     2690-000                                    450.00       88,111.43
                           PO Box 50224                  Pool service 12/1/18
                           Long Beach,CA 90815

12/06/2018      52050      Investors' Property Services Invoice 22964, Reimburse 10%       2690-000                                    480.00       87,631.43
                           26020 Acero, Ste 200         down payment to PRC contract
                           Mission Viejo,CA 92691       #15963




12/06/2018      52051      Investors' Property Services Reimburse manager,                 3992-470                                5,495.07         82,136.36
                           26020 Acero, Ste 200         maintenance staff wages
                           Mission Viejo,CA 92691

12/06/2018      52052      PRC, Inc.                     Contract #15963 balance due       2690-000                                4,320.00         77,816.36
                           23839 Banning Blvd
                           Carson,CA 90745

12/10/2018      52053      Unified Protective Services, Invoice 53686, 12/1/18             2690-000                                5,250.00         72,566.36
                           Inc.                         November security services
                           PO Box 1557
                           Hawthorne,CA 90251

12/10/2018      52054      Investors' Property Services Management fee; invoice            3991-460                                7,888.32         64,678.04
                           26020 Acero, Ste 200         22967
                           Mission Viejo,CA 92691       November 2018


                                                                                        Page Subtotals              0.00         187,114.02
              Case 8:18-bk-13638-ES               Doc 118 Filed       01/16/19
                                                                    FORM  2        Entered                  01/16/19 14:09:44                   DescPage 4
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 7 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                                Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                         Bank Name: Texas Capital Bank
                                                                                            Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                              Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 12/31/2018                                             Separate bond (if applicable): 0.00

    1             2                      3                             4                                       5                   6                 7
                                                                                            Uniform
Transaction    Check or                                                                      Trans.                                              Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction         Code         Deposits($)      Disbursements($)       Balance($)
12/11/2018      52055      Ingrid Galvez                 Reimburse payment to ATT for       2690-000                                   114.25       64,563.79
                           1475 W Palmyra, #12           internet
                           Orange,CA 92868               Acct 139906579
                                                         (covers ck 52037 to ATT - not
                                                         posted yet)

12/12/2018      52056      Jeremy Merrick Enterprises    Invoice 2983; services at MHP      2690-000                                   200.00       64,363.79
                           23792 Rockfield Blvd, Suite   office
                           101                           Cleanup PC, update software,
                                                         install anti-virus
                           Lake Forest,CA 92630

12/12/2018      52057      Investors' Property Services 12/17 payroll; Reimburse            3992-470                              6,500.00          57,863.79
                           26020 Acero, Ste 200         manager, maintenance staff
                           Mission Viejo,CA 92691       wages; (actual $4,825.73)



                                                                                         Page Subtotals             0.00           6,814.25


                                                           COLUMN TOTALS                                      370,000.00         312,136.21
                                                                    Less: Bank Transfer/CD's                         0.00                0.00
                                                           SUBTOTALS                                          370,000.00         312,136.21

                                                                  Less: Payments to Debtors                                              0.00
                                                           Net                                                370,000.00         312,136.21

                                                                 TOTAL-ALL ACCOUNTS                          NET                 NET              ACCOUNT
                                                                                                           DEPOSITS         DISBURSEMENT          BALANCE
        All Accounts Gross Receipts:            439,352.35
                                                                 ******5961 Checking Account                   69,352.35                 0.00
 All Accounts Gross Disbursements:              312,136.21
                  All Accounts Net:             127,216.14       ******5979 Operating Account                370,000.00          312,136.21

                                                                 NetTotals                                   439,352.35          312,136.21        127,216.14
                                                                                                            Business Statement
                   Case 8:18-bk-13638-ES                          Doc 118 Filed 01/16/19 Entered 01/16/19 14:09:44 Account
                                                                                                                   Desc Number:
                      P.O. Box 1800                                Main Document    Page 8 of 12                           7740
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8823        TRN                      6480 S                  Y       ST01                                                             Dec 3, 2018
                                                                                                                                                                through
                                                                                                                                                           Dec 31, 2018
                                                                                                              1010101010101010101010
                                                                                                              1010100011011100010111
                                                                                                              1010001000001001010110
                                                                                                              1001110101000000100111
                                                                                                              1101111000101100101100
                                                                                                              1100011011000001010011
                                                                                                              1011001010010110111110
                                                                                                              1001111100011001000011
                                                                                                              1100111010000101000000
                                                                                                              1100100001110000010111
                                                                                                              1010110110110111000010
                                                                                                              1010010100010111101101
                                                                                                              1010011001001111000100
                                                                                                              1001110100010110101111
                                                                                                              1000111000101110111010
                                                                                                              1011011010011010110101
                                                                                                              1001111110110100010000
                                                                                                              1100110100110000011011
                                                                                                                                                             Page 1 of 2
                                                                                                              1111000111011010110010
                                                                                                              1111001100101011101001
                                                                                                              1110100000101100001010
                                                                                                              1111111111111111111111

                       DADTFDFAADADDFTDTTADTFTTATTTTAFDTDTTFDTDTAFTFFFDTFDAATDTFATATTAAT

                       000168885 01 SP     106481857137354 S
                       FRIENDLY VILLAGE MHP ASSOCIATES LP
                       R & K INTERESTS INC
                                                                                                         %                                         To Contact U.S. Bank
                       DBA INVESTORS PROPERTY SERVICES AS AGENT                                          Commercial Customer
                       OPERATING TRUST ACCOUNT                                                           Service:                                        1-800-400-4886
                       26020 ACERO STE 200
                       MISSION VIEJO CA 92691-6722
                                                                                                         U.S. Bank accepts Relay Calls
                                                                                                         Internet:                                          usbank.com




INFORMATION YOU SHOULD KNOW
           Effective February 11, 2019 the "Your Deposit Account Agreement" booklet will include an update that may affect your rights.
           Starting February 11, to download a copy of the revised booklet by logging in to our secure website at
           usbank.com/tmtermsandconditions using access code terms2019. You may also call your customer service team at the phone
           number listed at the top of this statement to request a copy.
           The main update to note in the revised "Your Deposit Account Agreement" booklet section, and sub section, is:
                ·   In section "Terms Applicable to all Deposit Accounts", there is an update in the "Arbitration" subsection now titled
                    "Resolution of Disputes by Arbitration".


ANALYZED CHECKING                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                         Account Number             -7740
Account Summary
                                        # Items
Beginning Balance on Dec 3                             $                 202,770.91
Customer Deposits                           1                                113.00
Other Deposits                              11                           230,298.61
Other Withdrawals                           3                              8,080.97-
Checks Paid                                 1                            200,000.00-
       Ending Balance on Dec 31, 2018 $                                  225,101.55

Customer Deposits
Number              Date            Ref Number                                Amount
                    Dec 21          9256771341                                 113.00
                                                                                                  Total Customer Deposits                      $               113.00

Other Deposits
Date   Description of Transaction                                                                                   Ref Number                                Amount
Dec 5 Electronic Deposit                                    From Friendly Village                                                              $            40,111.99
          REF=183390090886880N00                               9000456377Settlement000005089167665
Dec 5 Electronic Deposit                                    From Friendly Village                                                                           66,582.66
          REF=183390090886870N00                               9000456377Settlement000005087690729
Dec 6 Electronic Deposit                                    From Friendly Village                                                                           25,083.35
          REF=183400089622760N00                               9000456377Settlement000005099021417
Dec 6 Electronic Deposit                                    From Friendly Village                                                                           32,190.38
          REF=183400089622750N00                               9000456377Settlement000005098606269
Dec 7 Electronic Deposit                                    From Friendly Village                                                                           56,826.89
          REF=183410062703880N00                               9000456377Settlement000005106004545
Dec 10 Electronic Deposit                                   From Friendly Village                                                                             1,633.44
          REF=183440046008120N00                               9000456377Settlement000005112748565
Dec 12 Electronic Deposit                                   From Friendly Village                                                                             1,356.60
          REF=183460029218970N00                               9000456377Settlement000005127045105
Dec 12 Electronic Deposit                                   From Friendly Village                                                                             2,590.03
          REF=183460029218960N00                               9000456377Settlement000005126772329
Dec 13 Electronic Deposit                                   From Friendly Village                                                                             1,274.20
          REF=183470027640100N00                               9000456377Settlement000005131814717
                                                                      BALANCE YOUR ACCOUNT
                                                                      To keep track of all your transactions, you should balance your account every month. Please
                    Case 8:18-bk-13638-ES                          Docexamine
                                                                        118 thisFiled      01/16/19
                                                                                   statement   immediately. Entered      01/16/19
                                                                                                             We will assume            14:09:44
                                                                                                                             that the balance          Descshown are
                                                                                                                                              and transactions
                                                                      correct unless you notify us of an error.
                                                                      Main Document                      Page 9 of 12
Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                            FRIENDLY VILLAGE MHP ASSOCIATES LP                                     Business Statement
                   Case                     R & K Doc
                             8:18-bk-13638-ES     INTERESTS
                                                       118 INCFiled 01/16/19 Entered                    01/16/19 14:09:44 Account
                                                                                                                          Desc Number:
                                            DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                    MainTRUST
                                            OPERATING     Document
                                                              ACCOUNT   Page 10 of 12                                                            7740
                                            26020 ACERO STE 200
                                            MISSION VIEJO CA 92691-6722                                                           Statement Period:
                                                                                                                                       Dec 3, 2018
                                                                                                                                           through
                                                                                           1010101010101010101010
                                                                                           1010100011000000001111
                                                                                           1010001000001001010110
                                                                                           1001110101001011101111
                                                                                           1101111000101101111000
                                                                                           1100011100000001011001
                                                                                           1011001010010110010100
                                                                                           1001111100011001011011
                                                                                           1100111010000110001000
                                                                                           1100100001110010111111
                                                                                                                                      Dec 31, 2018
                                                                                           1010110110110001110110
                                                                                           1010010100011010100101
                                                                                           1010011001001101001100
                                                                                           1001110100101000001001
                                                                                           1000111001011100001000
                                                                                           1011011010111101010101
                                                                                           1001111011101110011000
                                                                                           1100111100100011010011
                                                                                           1111010001001011100110
                                                                                           1111111101001001101101
                                                                                           1110011000100000011010
                                                                                           1111111111111111111111

                                                                                                                                        Page 2 of 2

ANALYZED CHECKING                                                                                                                (CONTINUED)
U.S. Bank National Association                                                                                      Account Number 1-575-2108-7740
Other Deposits (continued)
Date   Description of Transaction                                                                Ref Number                                  Amount
Dec 14 Electronic Deposit                     From Friendly Village                                                                         1,303.26
          REF=183480099788930N00                 9000456377Settlement000005135004701
Dec 14 Electronic Deposit                     From Friendly Village                                                                         1,345.81
          REF=183480099788940N00                 9000456377Settlement000005135544105
                                                                                   Total Other Deposits                      $         230,298.61

Other Withdrawals
Date   Description of Transaction                                                                Ref Number                               Amount
Dec 10 Electronic Withdrawal                  From Friendly Village                                                          $          2,743.70-
          REF=183440046007000N00                 9000456377Return      000005109719441
Dec 11 Electronic Withdrawal                  From Friendly Village                                                                     1,356.60-
          REF=183450053850570N00                 9000456377Return      000005117939061
Dec 12 Electronic Withdrawal                  From Friendly Village                                                                     3,980.67-
          REF=183460029218120N00                 9000456377Return      000005125131241
                                                                                Total Other Withdrawals                      $          8,080.97-

Checks Presented Conventionally
Check               Date         Ref Number               Amount
1001                Dec 4        8356996616            200,000.00
                                                                           Conventional Checks Paid (1)                      $        200,000.00-

Balance Summary
Date                         Ending Balance   Date                    Ending Balance      Date                             Ending Balance
Dec    4                          2,770.91    Dec 10                     222,455.92       Dec 13                              222,339.48
Dec    5                        109,465.56    Dec 11                     221,099.32       Dec 14                              224,988.55
Dec    6                        166,739.29    Dec 12                     221,065.28       Dec 21                              225,101.55
Dec    7                        223,566.18
    Balances only appear for days reflecting change.
        Case 8:18-bk-13638-ES                     Doc 118 Filed 01/16/19 Entered 01/16/19 14:09:44                                      Desc
                                                   Main Document    Page 11 of 12


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MONTHLY OPERATNG
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
16, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 16, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

DEBTOR
FRIENDLY VILLAGE MHP ASSOCIATES LP
320 NORTH PARK VISTA STREET
ATTENTION : OFFICE
ANAHEIM, CA 92806-3722
                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 16, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

COURTESY COPIES VIA EMAIL
Robert Warren
Investors’ Property Services
Robert.warren@investorshq.com
                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 16, 2019               Pamela Kraus                                                    /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-13638-ES                     Doc 118 Filed 01/16/19 Entered 01/16/19 14:09:44                                      Desc
                                                   Main Document    Page 12 of 12

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Ben G Gage bgage@cookseylaw.com, sith@ecf.courtdrive.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey S Kaufman JSKaufman@wolfewyman.com, hlforeman@wolfewyman.com,kabeall@wolfewyman.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Kristine A Thagard kthagard@marshackhays.com, 8649808420@filings.docketbird.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
